PER CURIAM.
The petitioner filed a petition alleging ineffective assistance of appellate counsel. He is essentially seeking a belated appeal. We, therefore, treat his petition as a petition filed under Florida Rule of Appellate Procedure 9.141(c) and grant his request. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment in Case No. 2011-CF-010268-A-0 in the Circuit Court in and for Orange County, Florida. See Jorrin v. State, 135 So.3d 388 (Fla. 5th DCA 2014); Fla. R. App. P. 9.141(c)(6)(D). We note parenthetically that the State concedes this is the proper disposition of this case.
PETITION GRANTED.
SAWAYA, PALMER, and LAMBERT, JJ., concur.